Citation Nr: 0423771	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for Hepatitis C.

3.	Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty with the United States Army 
from August 1966 to June 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The issues of entitlement to service connection for hearing 
loss and Hepatitis C are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD is of service origin.


CONCLUSION OF LAW

The PTSD was incurred in active duty.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in a letter dated January 
2002, and in the statement of the case dated August 2002.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran received several examinations during the course of 
this appeal.  All available records have been obtained and 
associated with the claims folder.  As such, the Board finds 
that the VA has satisfied its duties to notify and assist the 
veteran as to the issue of service connection for PTSD, and 
adjudication of this appeal as to that issue poses no risk of 
prejudice to the veteran, particularly in light of the 
favorable decision below.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual background

The veteran's service medical records are negative for any 
treatment or complaint of any psychiatric illness.  

The veteran's personnel records indicate that he was 
stationed in Vietnam for from June 1967 to June 1968.  He was 
assigned to the 243rd field Service Co.  His records show 
that he was not awarded any medals or ribbons indicative of 
combat.  His MOS indicates that he was a grenadier.

Unit records from January 1967 December 31, 1967 indicate 
that the veteran's battalion operated in support of combat 
operations, and included such varied services as laundry 
services, providing food and drinking water, and graves 
registration.  The records also indicates that one solider, 
W.G., was killed in January 1967 by small arms fire while 
defending the perimeter of the camp during a combined mortar 
and ground attack by the enemy.  Two purple hearts were 
awarded during this period.

The veteran has been treated numerous times during the course 
of this appeal for his 

VA treatment records indicate that the veteran was 
hospitalized from late June 1991 to late July 1991 for 
treatment for his alcohol and drug dependence problems.  
Subsequently he received treatment for substance abuse 
problems and PTSD, both on an inpatient and an outpatient 
basis throughout the appeal period.

The veteran was again hospitalized at a VA facility from 
August 2000 to October 2000, with diagnoses of PTSD, chronic, 
depressive disorder, NOS, rule out substance-induced mood 
disorder, alcohol and cannabis dependence in remission, 
nicotine dependence, active, heroin dependence, in remission, 
and cocaine and LSD abuse, by history.  It was noted that the 
veteran had participated in the PTSD residential 
rehabilitation program, including group and individual 
therapy.  

The veteran was admitted to a VA domiciliary from October 
2000 to April 2001 for treatment of his homelessness, alcohol 
dependence, cannabis dependence, cocaine abuse, hypertension, 
PTSD and chronic Hepatitis C.  The veteran was placed on a 
sobriety maintenance program, and attended outpatient PTSD 
programs.  He remained psychiatrically and medically stable 
throughout the remainder of his stay in the program.

In an August 2001 statement, the veteran indicated that he 
had been ambushed while on a convoy in Vietnam.  He reported 
that the truck in front of his got hit, and he pulled the 
driver to the side of the road, and then went to help with 
the fire fight.  He reported that the driver, W.G., was dead 
when he returned to him after the firefight.  He reported 
that since that time, he had suffered from nightmares, guilt, 
and depression. 

In December 2001, the veteran submitted a further statement 
listing the names of three people he knew that had been 
killed in Vietnam.

The veteran received a VA PTSD examination in February 2002.  
At that time, the veteran reported that he was in combat in 
Vietnam, and saw people getting shot, dead bodies, and body 
parts, and reported that he was wounded in his fingers by 
shrapnel.  The veteran reported that he could not cope with 
life.  He was irritable, had nightmares and flashbacks, and 
was hypervigilant.  He startled easily.  He was depressed 
with diminished interest, feelings of worthlessness, poor 
concentration, and poor energy level.

Upon examination, the veteran was dressed casually and was 
cooperative.  His mood was depressed.  His affect was 
blunted.  His speech was soft.  There were no perceptual 
problems.  His thought processes and thought content were 
normal.  There were no suicidal or homicidal ideations.  He 
was oriented to person, place and time.  His memory was zero 
out of three.  He was able to do serial sevens.  His insight 
and judgment were fair.  His impulse control was fair.  The 
veteran denied recent stressful life events.  The examiner 
noted that the veteran had symptoms of PTSD and major 
depression, and was unable to work, and somewhat isolative.  
The examiner indicated that the veteran's GAF was 40.  The 
examiner also indicated that the veteran had moderately 
severe symptoms and was quite isolative.  The examiner opined 
that the veteran was unable to work because of his symptoms, 
but was competent.  The diagnoses were PTSD and major 
depression.

A statement dated July 2002 from a VA psychologist was 
entered into the veteran's treatment records.  It indicates 
that the veteran had been in outpatient groups with him for 
almost two years, and that he had observed that the veteran 
showed a broad range of PTSD symptoms, consistent with a 
diagnosis of chronic and severe PTSD.  The psychologist 
reported that he did not think the veteran could function in 
a real work environment, although he might be able to work in 
a sheltered workshop setting.

The veteran received a hearing at the regional office in 
February 2003.  The veteran at that time indicated that his 
main function in service was to escort cavalry north and give 
them supplies, and return with dead bodies.  The veteran 
reported that sometimes he had to help bag bodies and body 
parts.  The veteran reported that he also participated in 
ambush missions.

One buddy statement dated April 2003 and submitted by the 
veteran indicates that he had met the veteran when the 
veteran was working in graves registration in Vietnam.  
Another buddy statement dated May 2003 indicates that he had 
met the veteran when they were working together on clean up 
detail, removing body parts and body bags.  Another buddy 
statement dated April 2003 indicates that he had been in 
treatment with the veteran and recalled the veteran saying 
that he participated in grave registrations.

A VA examination was conducted in June 2003.   The veteran at 
the time talked about being in grave registration and having 
to pick up body parts.  Upon examination, the veteran was 
found to be dressed casually, and was cooperative.  His mood 
was neutral, and affect was blunted.  Speech was normal.  
There were no perceptual problems.  Thought process and 
content was normal.  There was no suicidal or homicidal 
ideation.  He was oriented to person, place, and time.  
Insight and judgment was fair.  Impulse control was fair.  
The examiner noted that the veteran was unable to work mainly 
because of his physical ailments, and appeared to be somewhat 
isolative.  The veteran was diagnosed with PTSD, and alcohol 
dependence in remission.  The veteran was noted to have a GAF 
of 50, with moderate symptoms, and was somewhat isolative.  
The examiner again indicated that the veteran's psychiatric 
problem did not prevent him from getting employment.  The 
examiner opined that the veteran's PTSD could be diagnosed 
based on his experience of being in grave registration and 
collecting dismembered bodies.  The examiner indicated that 
the veteran's substance abuse was as likely as not due to his 
PTSD.

The veteran's representative appeared before the undersigned 
member of the Board in March 2004, and indicated that the 
veteran was currently under hospitalization for PTSD.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

In this regard, the Board notes that unit history records 
obtained do indicate that the veteran's battalion did 
participate in grave registration.  The Board finds the 
veteran's reports of picking up body parts, along with 
confirmation that his unit participated in grave 
registration, the statement from a fellow serviceman, along 
with the veteran's current diagnosis of PTSD, and the opinion 
of a VA examiner in June 2003, to be sufficient evidence to 
find that the veteran was exposed to this stressor in 
service, and currently suffers PTSD as a result.  Therefore, 
with resolution of reasonable doubt in the appellant's favor, 
service connection is warranted for the veteran for PTSD.  
38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is granted.


REMAND

The veteran's most recent VA examination diagnosed the 
veteran with "Hepatitis C and history of alcoholism with 
hepatomegaly".  The veteran maintains that the hepatitis was 
caused by exposure to blood due to handling of body parts in 
Vietnam.  As previously discussed the Board has found that 
the veteran as part of graves registration was involved in 
the handling of the bodies of deceased veterans. The record 
also shows a history of post service drug abuse.  As such, 
the Board is of the opinion that the veteran should be 
provided another VA examination, which addresses the various 
risk factors that the veteran has been exposed to, and offers 
an opinion as to the etiology of the veteran's Hepatitis C.

As to the veteran's claim of service connection for hearing 
loss, the VA examiner in March 2002 indicates that an 
audiometric examination showed bilateral sensorineural 
hearing loss.  The audiometric examination report is not of 
file.  The examiner opined that the veteran's hearing loss is 
related to service based on the veteran's history.  However, 
no history was contained in the report. Therefore, the Board 
is of the opinion that another examination is warranted.

Accordingly, this claim is REMANDED for the following 
actions:

1. The RO is requested to obtain a copy 
of the audiometric examination which was 
conducted during the March 2002 VA 
compensation examination and associate it 
with the record.

2.  A VA examination should be conducted 
by a medical doctor who specializes in 
ear disorders to determine the etiology 
and severity of the veteran's hearing 
loss.  An audiology examination must also 
be performed and the report made part of 
the record.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  Any other 
necessary tests and studies should be 
accomplished.  The examiner is requested 
to obtain a detailed history of pre 
service, inservice, and post service 
noise exposure.  The examiner should 
offer an opinion as to whether it is as 
likely as not that the veteran's hearing 
loss, if diagnosed, is related to 
veteran's period of service.  If it is 
determined that the hearing loss, if 
diagnosed preexisted service, the 
examiner should offer an opinion as to 
whether it is as likely as not that the 
veteran's preservice hearing loss, 
underwent a chronic increase in severity 
beyond natural progression during 
service.  The examiner is informed to 
take into account that any audiological 
evaluation in the veteran's service 
medical records prior to November 1967 
was calculated with American Standards 
Association (ASA) units, and needs to be 
converted to International Standard 
Organization (ISO) units for comparison 
with later audiological evaluations.  A 
complete rational for any opinion 
expressed should be included in the 
report.  

3.  A VA examination should be conducted 
by a medical doctor who specializes in 
liver disorders to determine the etiology 
and severity of the veteran's Hepatitis 
C.  The claims folder should be made 
available to the examiner for review 
prior to the examination.  Any other 
necessary tests and studies should be 
accomplished.  The examiner is requested 
to obtain a detailed history of 
preservice, inservice, and post service 
exposure to risk factors, to include the 
veteran's history of intravenous drug 
use, and his reported exposure to blood 
in service.  The examiner should offer an 
opinion as to whether it is as least as 
likely as not that the veteran's 
Hepatitis C is related to his service.  A 
complete rational for any opinion 
expressed should be included in the 
report.

4.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



